 In the Matter of DETROIT& CLEVELAND, NAVIGATION COMPANYandNATIONAL ORGANIZATION OF MASTERS, MATES AND PILOTS OF AMERICA,,A. F. OF L., AND GREAT LAKES OFFICERSASSOCIATION,(C. I.0.)Case No. RE-16.-Decided January 24, 1941Jurisdiction:water transportation industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; election directed to be held within two.months of the expiration date of existing contracts.Contracts renewed for a one year period at a time when a union had,been designated as exclusive bargaining representative of a majority ofemployees in an appropriate unit will not be disturbed during that one yearperiod in the interest of that stability and certainty in labor relationswhich the_ Act contemplates.'Unit Appropriate for Collective Bargaining:all licensed deck officers,excludingcaptains, employed on all boats owned or operated by the Company.Mr. Oscar Grossman,for the Board.Angell, Turner, Dyer and Meek,of Detroit, Mich.,by Mr. A. D.Ruegseggerfor the Company.Mr. James H. BlakeandMr. David V. Martin,of Detroit, Mich.,for the M. M. P.Mr. William L. Standard,of New York City, byMr. Max Lustig,for the Association.Mr. Louis S. Penfield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 1, 1940, Detroit & Cleveland Navigation Company,' Y)e-troit,Michigan, herein called the Company, filed a petition with theRegional Director for the Seventh Region (Detroit, Michigan) alleg-.ing that a question affecting commerce had arisen concerning the rep-resentationof employees of the Company and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein called1 Incorrectlydesignated in some of the formal papers as "Detroit & Cleveland NavigationCompany, aMichigan corporation."The Trial Examiner ordered that the designation"a Michigan corporation"be stricken from the caption.29 N. L. R. B., No 33.176 DETROIT & CLEVELAND NAVIGATION COMPANY177the Act. - On August 15, .1940, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor RelationsBoard Rulesand Regulations-Series 2, asamended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On August, 27, 1940, the Regional Directorissued a notice of,hearing, copies of which, together with copies of the petition, wereduly served upon the Company, upon National Organization ofMasters,Mates, and Pilots of America, A. F. of L.,2 herein calledtheM. M. P., and Great Lakes Officers Association (CIO), hereincalled the Association, labor organizationsclaimingto representemployees directly affected by the investigation.Pursuant to no-tice,a hearing was held on September 5, 1940, before James C.Paradise, the Trial Examiner duly designated by the Board.TheBoard, the Company, the M. M. P. and the Association appeared,were represented by counsel, and otherwise participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on theissueswas af-forded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and objections to theadmission of-evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On December 6, 1940, a hearing, pursuant to notice served uponthe parties, was held before the Board in Washington, D. C., forthe purpose of oral argument.The M. M. P. and the Associationwere represented by counsel, presented oral argument, and other-wise participated in the hearing.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYDetroit & Cleveland Navigation Company is a Michigan corpora-- tion with its principal place of business in Detroit, Michigan. ,Itowns and operates upon the Great Lakes certain combination passen-gerand freight boats and operates under charter certain freightboats owned by others. In the course of its business the Company-operates these boats between Detroit, Michigan, Buffalo,_New York,Cleveland, Ohio, Mackinac Island, Sault Ste. Marie, Michigan, and2 Incorrectly designated in some of the formal papers!as "Masters, Mates and PilotsAssociation."The 'TrialExaminer ordered that-the caption,the stipulation,and otherformal p'apers,in the proceeding he-correctedto show thecorrect name as "National Organi-zation of Masters, Mates,and Pilots of America,A. F. of L." 178DECISIONSOF NATIONALLABOR RELATIONS BOARDMidland, Ontario.During the 1939 shipping season grossrevenuesreceived from the operation of the combination passenger and freightboats amounted to $1,451,531.91 for the passenger business, and,$756,964.53 for the freight business.During the same period thegross revenues received from the operations of the exclusively freightboats amounted to $664,026.01.Approximately 1,200 persons wereemployed in the operation of these boats on July 31, 1940.We find that. the Company is engaged in traffic, trade, trans-portation, and commerce among the several States and with foreigncountries, and that the licensed deck officers employed on boatsowned or operated by the Company are directly engaged in suchI raffic, trade, transportation, and commerce.II.THE ORGANIZATIONS INVOLVEDNational Organization of Masters, Mates and Pilots of America,A. F. of L., is a labor organization affiliated with the AmericanFederation of Labor. It admits to membership licensed masters,mates, and pilots of ocean, coastwise, lake, bay, sound, and riversteamers.Great Lakes Officers Association (C. I. 0.), is a labor organizationaffiliated with the National Maritime Union and the Congress of In-dustrial Organizations.It admits to membership all licensed deckofficers, excluding captains, employed on self-propelled vessels on theGreat Lakes.III. THE QUESTION CONCERNING REPRESENTATIONIn April 1937 the Company and the M. M. P. entered into certaincollective bargaining agreements 3 respecting all the licensed deck offi-cers employed on boats operated by the Company. The Companytherein agreed,inter alia,to hire only members of the M. M. P., whensuch were available.By their terms these agreements were to remain. . . thereafter for a periodin effect until March 31, 1938, "andof one (1) year and from year to year, thereafter, unless notice of ter.mination or amendment is given by either party to the other, thirty(30) days or more prior to March 31 in each year."Neither partygave the requisite notice of "termination or amendment," prior toMarch 31, 1940.8These agreements,three in number,contain substantially similar terms.Two weresigned by the M. M. P. and the Company, one covering the licensed deck officers on pas-senger boats,and the other such officers on freight boats, owned or operated by theCompany.A third, signed by the M. M P. and Detroit & Cleveland Steamship Company,herein called the Steamship Company, covers licensed deck officers on freight boats ownedor operated by the Steamship CompanyThe Steamship Company is a wholly ownedsubsidiary of ,the Company and owns one freight boat chartered and operated by theCompany.For purposes of this proceeding,we will consider this agreement as though itwere between the Company and the M M P. DETROIT & CLEVELAND NAVIGATION COMPANY179In May 1940 the Association began to organize among the licenseddeck officers of the Company.On'June 20 the Association informedthe Company that these employees had designated it as representativeand requested a meeting to negotiate a collective agreement on theirbehalf.The Company first declined to meet with the Association forthe reason that it was operating under the aforesaid collective agree-ments with the M. -M. 'P.However, on July 30 the Company metwith the Association and negotiated and initiated a collective agree-ment providing,inter alia,that the Company would recognize the Asso-ciation as sole collective bargaining agent of the licensed deck officers,that when employing new or additional licensed deck officers the Com-pany would employ only members of the Association, when available,but that the agreement would not go into effect until an election washeld by the Board and won by the Association.On August 1 the Al. M. P. informed the Company that if the agree-ments with it were not respected it would establish a picket line, andthereafter, on the same day, the Company filed the petition herein.Evidence was introduced to show that on the March 31, 1940, renewaldate a majority of the licensed deck officers were members of theM. M. P. The claim of the Association to have cards -dated betweenMay 17 and August 9, 1940, and signed by a majority of the licenseddeck officers was not challenged.The record shows that since theinception of the afore-mentioned contracts a number of minor griev-ances have been adjusted between the Company and the M. M. P.and that these two parties last met in June or July 1940 to discussan alleged violation of a seniority clause in one of the contracts.Since the contracts which were renewed March 31, 1940, consti-tuted the M. M. P. as exclusive representative and defined otherterms and conditions of employment, for a 1-year period, at a timewhen the Al. M. P. had been designated by a majority in the appro-priate unit and when its status as such representative was unchal-lenged, their operation for the 1-year period, in the interest of thatstability and certainty in labor relations which. the Act contem-plated, should not be disturbed.We will therefore not hold an elec-tion until these contracts approach the close of the 1-year period.4'Matter of The National Sugar Refining Company/ of New Jersey,andLocal 11176, SugarRefineryWorkers, etc., 10 N. L R B. 1410;Matter of Eton Mfg. Co.andInt'lUnion,United Automobile Workers of America, etc,29 N L. R' B 53 CfMatter of Wads-worth Watch Case CompanyandInternational Assn of Machinists, District#34, 21 N. LR.B.476;Matter of Amer scan Hair it Felt CompanyandJuteHair & Felt WorkersLocal#1G3, t etc ,15 N - L R' B 572 ;Matter o f Oppenheimer Casing Company a corporationandUnited Packinghouse Workers of America, Local No. 75, through Packinghouse WorkersOrganizing Committee, affiliated with the Congress of Industrial Organizations,13 N. L.R. B. 500, 15 N L. R: B 671;Matter of North American Aviation, IncandUnited Auto-mobile Workers of America LocalNo 228 (C I. 0.), 13 N L R B1134;'Matter of AnsleyRadio CorporationandLocal 1221 United Electrical it Radio Workers of ,America, C. I 0.,18 N L R B 1028-'41 3 602-4 2-vol 29--13 180DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the same time, in order to protect the employees' right to bargainthrough representatives of their own choosing, we must afford theman opportunity to determine which organization, if any, shouldrepresent them in negotiations with the Company, for a contract forthe period commencing April 1, 1941.We find that a question has arisen concerning the representationof employees of the Company which needs to be determined shortlybefore March 31, 1941, and that the existing contracts between theCompany and the M. M. P; do not constitute a bar to such deter=mination, in the manner set forth below.IV.THE APPROPRIATE UNITAll parties agreed, and we find, that a single unit of all licenseddeck officers is appropriate for the purposes of collective bargaining.Both the Company and the Association agree that captains shouldbe excluded from the bargaining unit of licensed deck officers.Theposition taken by the M. M. P. at the hearing is not entirely clearbut its contracts have never purported to cover captains.We be-lieve that captains should not be included in the bargaining unit.We find that all the licensed deck officers, excluding captains, em-ployed on all boats owned or operated by the Company constitute aunit appropriate for collective bargaining and, that such unit willinsure to employees of the Company the full benefit of their, rightsto self-organization and to collective bargaining and otherwise effec-tuate the policies of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by, and we'shall accordingly direct, an election by secretballot.To allow for a period '.prior to the expiration of the presentcontracts within which the new bargaining representative, if one ischosen,may negotiate, we will direct that an election begin aspromptly as is practicable after February 1, under the direction andsupervision of the Regional Director, who shall determine in his dis-cretion the exact, time, place, and procedure for giving notices ofelection and for balloting, provided, however, that each boat shallbe posted with a notice of election.We shall direct that those eligible to vote in the election shallbe all employees within the appropriate unit who were employed onany boat' owned or operated by the Company during the,pay-rollperiod immediately preceding our Direction, including employeeswho did not work during 'such pay-roll period because they were DETROIT & CLEVELAND NAVIGATION COMPANY181ill,on vacation, or temporarily laid off, but excluding employeeswho have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1-A question affecting commerce has arisen concerning the repre-sentation of employees of Detroit & Cleveland Navigation Company,Detroit,Michigan, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.2.All the licensed deck officers, excluding captains, employed onall boats owned or operated by the Company constitute a unit ap-,propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain ' representatives for the purposes of collective bargain-ing with Detroit &.Cleveland Navigation Company, Detroit, Mich-igan, an election by secret ballot shall be conducted as promptlyas is practicable after February 1, 1941, in conformity with therules set forth in Section V above for the conduct of such election,under the direction and supervision of the Regional Director forthe Seventh Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all licensed deck officers, excludingcaptains, employed on all boats owned or operated by the Companyduring the pay-roll period next preceding the date of this Direc-tion, including those who did not work during such pay-roll periodbecause they were ill, on vacation, or temporarily laid off, but ex-cluding those who have since quit or been discharged for cause, todetermine whether they desire to be represented by National Or-ganization of Masters, Mates and Pilots of America, A. F. of L.,or by Great Lakes Officers Associations (C. I. 0.), for the purposesof collective bargaining, or by neither.MR. EDWIN S. SMITH, concurring :Since June 20, 1940, the Association has been-attempting to securerecognition as exclusive representative of the Company's licenseddeck officers and it appears that the Association has been designated 182 ' DECISIONSOF NATIONAL LABOR RELATIONS BOARDby a majority of such employees.The Company has met and nego-tiated with the Association a collective agreement to go into effectif and when the Association wins an election directed by the Board.It is clear, therefore, that a question has arisen concerning the repre-sentation of the Company's licensed deck officers.I am of the opinion that the contract between the Company and,theM. M. P., renewed March 31, 1940, cannot constitutea bar to adetermination of the question concerning representation.The Com-pany has now had contractual relations with the M. M. P. for morethan 4 years.To deny employees an opportunity, under these cir-cumstances, to change their bargaining representative would be tosuppress that freedom of choice which the Act intended to guaranteeto employees.5In theAmerican Hair and Feltcase,Mr. Leiserson, .while concurring in the dismissal of a petition "on the ground thatthe petitioner did not present evidence showing that the employeeswanted the C. I. 0. Local as their representative in place of the A. F.of L. Local", expressed the view that such dismissal "should be with-out prejudice to the right of the C. I. 0. Local to request an electionand certificationwheneverit can present authorizations from a ma-jority of the employees stating that they desired the C. I. 0. Local torepresent them." [Italics supplied.]Mr. Leiserson stated the fol-lowing in this connection :Neither the termination date of the working agreement' (July1940) nor the termination date of its wage provisions (December1939) seem to me to have, any connection with the question ofrepresentation . . .Congress has made it the duty of the Board to conduct aninvestigation and to certify representatives "whenever a questionaffecting commerce arises concerning the representation of em-ployees" (Section 9 (c^).Such 'a question arose among the em-ployees of this company early in 1938, and the Board conductedan election in April of that year.More than a year has elapsedsince that election, and I can see no reason for denying theemployees the right given them by Congress to change theirrepresentatives at any time that a majority of them indicate'theywant another organization to represent them. It is not for theBoard to create representation disputes at the expiration datesof agreements or of any provisions contained in agreements.Its duty is to investigate questions of representation wheneverthey arise.5 See my separate opinions inMatter of The National Sugar Refining Co , etc.,andLocal 11,76, SugarRefineryWorkers, etc,10 N L R.B 1410;Matter of American (lairand Felt CoandJute Hair and'FeltWorkers,Local #16.4,etc,15 N L R B. 572;MatterofUtica Knitting Co.andTextileWorkers Federal Labor UnionNo.21500,A. F. of L.,23 N. L A B. 55;Matter of Eton Mfg.CoandInt'l.Union, United Automobile Workersof America,etc,29 N.L. it. B..53. DETROIT & CLEVELAND NAVIGATION COMPANY183,In theUtica Knittingcase it was contended that a renewal contractconstituted a bar to a determination of representatives.Mr. Leiser-son, concurring in the overruling of this contention and in the'direc-tion of an election, stated :It is clear that there is a real dispute as to representation here,and I am of the opinion that it is the duty of the Board to directan election so that the dispute may be settled in accordance withthe provisions of the Act.In the present case, as in theAmerican Hair and FeltandUticaKnittingcases,I do not find the contracts a bar to resolving the dis-pute concerning representation.An election without regard to the renewal contracts between theCompany and the M. M. P. will not disturb the "stability and cer-tainty in labor relations which the Act contemplated." I have pointedout inMatter of Pennsylvania Greyhound LinesandBrotherhoodof Railroad Trainmen 6that the selection by employees of a new statutory representativeand the certification of that representative in proceedings underSection 9 (c) result merely in the termination by operation oflaw of the' outstanding collective contract or its terms wherethey conflict with action by the certified representative as, rep-resentative, and not in a termination of all substantive terms ofthe contract otherwise valid.'For the foregoing reasons, I agree that an election should be directedin this case.SAME TITLE]AMENDMENT TO DECISIONFebruary 7, 1941On January 24, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.'The Board hereby amends the Decision by striking from the firstsentence of the sixth paragraph of Section III thereof the words"shortly before February 28, 1941," and substituting therefor thewords "before March 31, 1941."622 N. L.R B 111.7See also my separate opinions inMatter of Ansley Radio Corp.andLocal 1221, UnitedElectrical and Radio Workers of America, C I. 0.,18 N. L4 R. B 1028; and inL casescited in footnote 5,supra;Cf.Matter of New England Transportation Co.andInternationalAssociation of Machinists.1 N. L. It. B. 130.29 N. L.R. B., No. 33a.